TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00582-CV


In the Interest of P.M.P.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-FM-09-1114, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Thomas Jason Parker filed his notice of appeal on October 7, 2009.  On
December 16, 2009, this Court received notice from the Travis County district clerk's office
that the appellant had not paid for or made arrangements to pay for the clerk's record.  On
December 30, 2009, the Clerk of this Court sent notice to appellant's counsel that this appeal would
be dismissed for want of prosecution if he did not submit a status report to this Court by
January 11, 2010.  To date, appellant's counsel has not responded to this Court's notice. 
Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 37.3(b).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 31, 2010